                                        United States District Court
                                       Central District of California

UNITED STATES OF AMERICA vs.                                                                                       CR-18-365-R
Defendant: RICHARD HATHAWAY                                                                                  S.S.#-------5380
            AKA:        Mike Hathaway

----------------------------------------------------------------------
                         JUDGMENT AND PROBATION/COMMITMENT ORDER
----------------------------------------------------------------------
     In the presence of the attorney for the government, the defendant
appeared in person, on:   October 15, 2018
                         Month / Day / Year

COUNSEL: XX               WITH COUNSEL                      Elena Rose Sadowsky, DFPD

 X PLEA:
       X GUILTY, and the Court being satisfied that there is a factual
basis for the plea.
          NOLO CONTENDERE                NOT GUILTY

FINDING:
     There being a FINDING of X GUILTY, defendant has been convicted
as charged of the offense(s) of:    Possessi o n o f S t o l e n M a i l , in
violation of 18 U.S.C. § 1708 as charged in count 1 of the Indictment.


JUDGMENT AND PROBATION/COMMITMENT ORDER:
          The Court asked whether defendant had anything to say why judgment should not be pronounced. Because no sufficient cause to the
contrary was shown, or appeared to the Court, the Court adjudged the defendant guilty as charged and convicted and ordered that: Pursuant to
the Sentencing Reform Act of 1984, it is the judgement of the court the defendant is hereby committed to the Bureau of Prisons to be imprisoned
for a term of:

          Four (4) months, on count one of the Indictment.

     Upon release from imprisonment, the defendant shall be placed on
supervised release for a term of three (3) years, under the following
terms and conditions:

1.        The defendant shall comply with the rules and regulations of the
          U. S. Probation Office, General Order 05-02, with the exception of
          Standard Conditions 5, 6, and 14 of that Order.

2.        As directed by the probation officer, the defendant shall notify
          specific persons and organizations of specific risks and shall
          permit the probation officer to confirm the defendant's compliance
          with such requirement and to make such notifications.

3.        During the period of community supervision the defendant shall pay
          the special assessment in accordance with this judgment's orders
          pertaining to such payment.

4.  The defendant shall cooperate in the collection of a DNA sample
    from the defendant.
-- GO TO PAGE TWO --                                _____CCH______
                                                    Deputy Clerk
U.S.A. V. RICHARD HATHAWAY                     CR-18-365-R
-- CONTINUED FROM PAGE ONE --                     PAGE TWO
===========================================================
          JUDGMENT AND PROBATION/COMMITMENT ORDER
===========================================================
5.   The defendant shall participate in mental health treatment, which
     may include evaluation and counseling, until discharged from the
     treatment by the treatment provider, with the approval of the
     Probation Officer.

6.   The defendant shall refrain from any unlawful use of any
     controlled substance. The defendant shall submit to one drug test
     within 15 days of placement on probation and at least two periodic
     drug tests thereafter, not to exceed eight tests per month, as
     directed by the Probation Officer.

7.   The defendant shall participate in an outpatient substance abuse
     treatment and counseling program that includes urinalysis, breath,
     and/or sweat patch testing, as directed by the Probation Officer.
     The defendant shall abstain from using illicit drugs and alcohol,
     and abusing prescription medications during the period of
     supervision.

8.   As directed by the Probation Officer, the defendant shall pay all
     or part of the costs of the Court-ordered treatment to the
     aftercare contractors during the period of community supervision.
     The defendant shall provide payment and proof of payment as
     directed by the Probation Officer.      If the defendant has no
     ability to pay, no payment shall be required.

9.   The defendant shall submit his or her person, property, house,
     residence, vehicle, papers, computers [as defined in 18 U.S.C. §
     1030(e)(1)], cell phones, other electronic communications or data
     storage devices or media, office, or other areas under the
     defendant's control, to a search conducted by a United States
     Probation Officer or law enforcement officer. Failure to submit to
     a search may be grounds for revocation. The defendant shall warn
     any other occupants that the premises may be subject to searches
     pursuant to this condition. Any search pursuant to this condition
     will be conducted at a reasonable time and in a reasonable manner
     upon reasonable suspicion that the defendant has violated a
     condition of his supervision and that the areas to be searched
     contain evidence of this violation.

     The Court authorizes the Probation Office to disclose the
Presentence Report to the substance abuse treatment provider to
facilitate the defendant's treatment for narcotic addiction or drug
dependency. Further redisclosure of the Presentence Report by the
treatment provider is prohibited without the consent of the sentencing
judge.

-- GO TO PAGE THREE --                                  _____CCH______
                                                        Deputy Clerk
U.S.A. V. RICHARD HATHAWAY                     CR-18-365-R
-- CONTINUED FROM PAGE TWO --                     PAGE THREE
===========================================================
          JUDGMENT AND PROBATION/COMMITMENT ORDER
===========================================================
     The Court authorizes the Probation Officer to disclose the
Presentence Report, and/or any previous mental health evaluations or
reports, to the mental health treatment provider. The treatment
provider may provide information (excluding the Presentence report), to
State or local social service agencies (such as the State of
California, Department of Social Service), for the purpose of the
client's rehabilitation.

     The Court recommends that the Bureau of Prisons conduct a physical
and mental health evaluation of the defendant and provide all necessary
treatment.

     IT IS FURTHER ORDERED that the defendant shall pay to the United
States a special assessment of $100, which is due immediately. Any
unpaid balance shall be due during the period of imprisonment, at the
rate of not less than $25 per quarter, and pursuant to the Bureau of
Prisons' Inmate Financial Responsibility Program.

     IT IS FURTHER ORDERED that pursuant to Guideline Section 5E1.2(a),
all fines are waived as the Court finds that the defendant has
established that he is unable to pay any fine.

     IT IS FURTHER ORDERED that the defendant surrender himself to the
institution designated by the Bureau of Prisons at or before 12 noon,
on November 30, 2018. In the absence of such designation, the defendant
shall report on or before the same date and time, to the United States
Marshal located at Roybal Federal Building, 255 East Temple Street, Los
Angeles, California 90012.

     The Court recommends that      the     defendant   be   placed   in   an
institution in North Carolina.

     Defendant’s bond is exonerated upon surrender.

     In the interest of justice, the remaining count is dismissed.



Signed by:               District Judge
                                             MANUEL L. REAL
                                            Kiry Gray, Clerk of Court
Dated/Filed: October 15, 2018          By     /s/ Christine Chung
             Month / Day / Year             Christine Chung, Deputy Clerk
    In addition to the special conditions of supervision imposed above, it is hereby ordered that the Standard Conditions of
    Probation and Supervised Release within this judgment be imposed. The Court may change the conditions of
    supervision, reduce or extend the period of supervision, and at any time during the supervision period or within the
    maximum period permitted by law, may issue a warrant and revoke supervision for a violation occurring during the
    supervision period.




    The defendant shall comply with the standard conditions that have been adopted by this court (set forth below).

                        STANDARD CONDITIONS OF PROBATION AND SUPERVISED RELEASE

                         While the defendant is on probation or supervised release pursuant to this judgment:
    1.   The defendant shall not commit another                                 10.   the defendant shall not associate with any
         Federal, state or local crime;                                               persons engaged in criminal activity, and shall
    2.   the defendant shall not leave the judicial district                          not associate with any person convicted of a
         without the written permission of the court or                               felony unless granted permission to do so by the
         probation officer;                                                           probation officer;
    3.   the defendant shall report to the probation                            11.   the defendant shall permit a probation officer to
         officer as directed by the court or probation                                visit him or her at any time at home or
         officer and shall submit a truthful and complete                             elsewhere and shall permit confiscation of any
         written report within the first five days of each                            contraband observed in plain view by the
         month;                                                                       probation officer;
    4.   the defendant shall answer truthfully all                              12.   the defendant shall notify the probation officer
         inquiries by the probation officer and follow the                            within 72 hours of being arrested or questioned
         instructions of the probation officer;                                       by a law enforcement officer;
    5.   the defendant shall support his or her                                 13.   the defendant shall not enter into any agreement
         dependents and meet other family                                             to act as an informer or a special agent of a law
         responsibilities;                                                            enforcement agency without the permission of
    6.   the defendant shall work regularly at a lawful                               the court;
         occupation unless excused by the probation                             14.   as directed by the probation officer, the
         officer for schooling, training, or other                                    defendant shall notify third parties of risks that
         acceptable reasons;                                                          may be occasioned by the defendant’s criminal
    7.   the defendant shall notify the probation officer                             record or personal history or characteristics, and
         at least 10 days prior to any change in residence                            shall permit the probation officer to make such
         or employment;                                                               notifications and to conform the defendant’s
    8.   the defendant shall refrain from excessive use of                            compliance with such notification requirement;
         alcohol and shall not purchase, possess, use,                          15.   the defendant shall, upon release from any
         distribute, or administer any narcotic or other                              period of custody, report to the probation officer
         controlled substance, or any paraphernalia                                   within 72 hours;
         related to such substances, except as prescribed                       16.   and, for felony cases only: not possess a firearm,
         by a physician;                                                              destructive device, or any other dangerous
    9.   the defendant shall not frequent places where                                weapon.
         controlled substances are illegally sold, used,
         distributed or administered;


G        The defendant will also comply with the following special conditions pursuant to General Order 01-05 (set forth
         below).
    STATUTORY PROVISIONS PERTAINING TO PAYMENT AND COLLECTION OF FINANCIAL
SANCTIONS

         The defendant shall pay interest on a fine or restitution of more than $2,500, unless the court waives interest or
unless the fine or restitution is paid in full before the fifteenth (15th) day after the date of the judgment pursuant to 18 U.S.C.
§3612(f)(1). Payments may be subject to penalties for default and delinquency pursuant to 18 U.S.C. §3612(g). Interest and
penalties pertaining to restitution , however, are not applicable for offenses completed prior to April 24, 1996.

         If all or any portion of a fine or restitution ordered remains unpaid after the termination of supervision, the defendant
shall pay the balance as directed by the United States Attorney’s Office. 18 U.S.C. §3613.

        The defendant shall notify the United States Attorney within thirty (30) days of any change in the defendant’s
mailing address or residence until all fines, restitution, costs, and special assessments are paid in full. 18 U.S.C.
§3612(b)(1)(F).

          The defendant shall notify the Court through the Probation Office, and notify the United States Attorney of any
material change in the defendant’s economic circumstances that might affect the defendant’s ability to pay a fine or
restitution, as required by 18 U.S.C. §3664(k). The Court may also accept such notification from the government or the
victim, and may, on its own motion or that of a party or the victim, adjust the manner of payment of a fine or restitution-
pursuant to 18 U.S.C. §3664(k). See also 18 U.S.C. §3572(d)(3) and for probation 18 U.S.C. §3563(a)(7).

         Payments shall be applied in the following order:

                   1. Special assessments pursuant to 18 U.S.C. §3013;
                   2. Restitution, in this sequence:
                             Private victims (individual and corporate),
                             Providers of compensation to private victims,
                             The United States as victim;
                   3. Fine;
                   4. Community restitution, pursuant to 18 U.S.C. §3663(c); and
                   5. Other penalties and costs.




                    SPECIAL CONDITIONS FOR PROBATION AND SUPERVISED RELEASE

         As directed by the Probation Officer, the defendant shall provide to the Probation Officer: (1) a signed release
authorizing credit report inquiries; (2) federal and state income tax returns or a signed release authorizing their disclosure
and (3) an accurate financial statement, with supporting documentation as to all assets, income and expenses of the defendant.
In addition, the defendant shall not apply for any loan or open any line of credit without prior approval of the Probation
Officer.

          The defendant shall maintain one personal checking account. All of defendant’s income, “monetary gains,” or other
pecuniary proceeds shall be deposited into this account, which shall be used for payment of all personal expenses. Records
of all other bank accounts, including any business accounts, shall be disclosed to the Probation Officer upon request.

         The defendant shall not transfer, sell, give away, or otherwise convey any asset with a fair market value in excess
of $500 without approval of the Probation Officer until all financial obligations imposed by the Court have been satisfied
in full.

                    These conditions are in addition to any other conditions imposed by this judgment.
                                                                RETURN

      I have executed the within Judgment and Commitment as follows:
     Defendant delivered                                                               to
     on
     Defendant noted on
     appeal on
     Defendant released
     on
     Mandate issued on
     Defendant’s appeal
     determined on
     Defendant delivered                                                               to
     on
at
          the institution designated by the Bureau of Prisons, with a certified copy of the within Judgment and Commitment.

                                                                          United States Marshal

                                                 B
                                                 y
               Date                                                       Deputy Marshal




                                                             CERTIFICATE

      I hereby attest and certify this date that the foregoing document is a full, true and correct copy of the original on file in
      my office, and in my legal custody.

                                                                          Clerk, U.S. District Court

                                                 B
                                                 y
               Filed                                                      Deputy Clerk
               Date




                                            FOR U.S. PROBATION OFFICE USE ONLY


     Upon a finding of violation of probation or supervised release, I understand that the court may (1) revoke supervision, (2)
     extend the term of supervision, and/or (3) modify the conditions of supervision.

              These conditions have been read to me. I fully understand the conditions and have been provided a copy of them.


              (Signed)
                         Defendant                                                          Date




                         U. S. Probation Officer/Designated Witness                         Date
